DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings to include the Prior Art indication on figs. 1-4 were received on August 1, 2022.  These drawings are acceptable.

Response to Amendment
The Examiner acknowledges the amended claims filed on August 1, 2022.  Claims 1, 2, 5 and 6 have been amended.  Claim 4 has been canceled.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Kawaguchi (JP 2013/115666 A) discloses an image-capturing device (100 in fig. 1), comprising: an image sensor (105 in fig. 2) that captures an image of a subject to output an image-capturing signal (See English translation, ¶ 0025); a development processing unit (signal processing unit 107) that generates development data based on the image-capturing signal (The signal processing unit 107performs development processing (gamma processing, interpolation processing and matrix conversion) on the RAW image data under control of the CPU 101 and converts the image data into YUV 422 format (See English Translation, ¶ 0027)); and an output control unit (video output 109) that outputs the development data to an external device (200) in a predetermined transmission format via a connecting member (HDMI cable 300) that connects the image-capturing device to the external device (Note that the YUV422 data is output as well as the RAW data to PC 200 through HDMI cable 300 (English Translation, ¶ 0042-0043) and  further teaches including in the transmission identifying data to indicate whether the data is RAW image data or YUV422 (English Translation, ¶ 0048-0049)), wherein: the output control unit outputs the image-capturing signal to the external device via the connecting member in the predetermined transmission format (Note that the data is being transmitted in a format compatible with HDMI in a way that the data includes identification data to determine the kind of data being received (¶ 0042-0043 and 0048-0049).  This teaches that the output control unit outputs the image-capturing signal to the external device via the connecting member in the predetermined transmission format).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the output control unit arranges: a first pixel data in at least one field on the predetermined transmission format for outputting the development data and a second pixel data in the at least one field corresponding to a position of the first pixel data in the development data for outputting the image-capturing signal as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 10, 2022s